DETAILED ACTION

Double Patenting
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-3, 7-12, 14-21 and 24 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 14-18 and 24 respectively of US Patent 11,445,294.

Regarding claim 1-3, 7-12, 14-21 and 24,
Instant Application
US Pat 11,445,294
1. An audio system comprising: a speaker array comprising a plurality of drivers arranged in a first planar configuration; a microphone array comprising a plurality of transducers arranged in a second planar configuration; and a beamformer communicatively coupled to the speaker array and the microphone array, the beamformer configured to: generate an individual speaker output signal for each of the drivers in the speaker array based on one or more input audio signals received from an audio source, and generate a microphone output signal for the microphone array based on one or more microphone signals captured by one or more of the transducers.  
1. A speaker array comprising: a plurality of drivers arranged in a concentric, nested configuration formed by arranging the drivers in a plurality of concentric groups and placing the groups at different radial distances from a central point of the configuration, each group being formed by a subset of the plurality of drivers being positioned at predetermined intervals from each other along a perimeter of the group, wherein the concentric groups are rotationally offset from each other relative to a central axis of the array that passes through the central point, and wherein the different radial distances are configured such that the concentric groups are harmonically nested, wherein the plurality of drivers are configured to receive corresponding audio output signals for producing a beamformed audio output, the audio output signal corresponding to each driver being generated by applying cross-over filtering to an input audio signal using one or more filter values, the one or more filter values being assigned to that driver based on the concentric group in which the driver is located.
17. The audio system of claim 15, wherein the at least one microphone is a standalone microphone array comprising a plurality of microphones arranged in a planar configuration.
2. The audio system of claim 1, further comprising a first cable for coupling the speaker array to the beamformer, the first cable configured to transport audio, data, and/or power.  
14. The audio system of claim 13, further comprising: a first single cable coupling the first speaker array to the beamforming system, and configured to transport audio, data, and power.
3. The audio system of claim 1, further comprising a second cable for coupling the microphone array to the beamformer, the second cable configured to transport audio, data, and/or power.  

18. The audio system of claim 17, further comprising a second single cable coupling the microphone array to the beamforming system, and configured to transport audio, data, and power.
7. The audio system of claim 1, wherein the beamformer is further configured to use the one or more microphone signals to optimize an acoustic echo cancellation parameter of the speaker array.  

16. The audio system of claim 15, wherein the beamforming system is configured to use the one or more microphone signals to optimize an acoustic echo cancellation parameter of the speaker array.
8. The audio system of claim 1, wherein the beamformer is further configured to use the one or more microphone input signals for cross-talk minimization in the speaker output signals.  

1. A speaker array comprising: … the audio output signal corresponding to each driver being generated by applying cross-over filtering to an input audio signal using one or more filter values, the one or more filter values being assigned to that driver based on the concentric group in which the driver is located.
9. The audio system of claim 1, wherein the speaker array is configured to simultaneously produce a plurality of dynamically steerable audio output beams directed towards one or more locations.  

24. A speaker system, comprising: … being configured to simultaneously form a plurality of dynamically steerable lobes directed towards multiple locations…
10. The audio system of claim 1, wherein the microphone array is configured to simultaneously produce a plurality of dynamically steerable audio pick-up lobes directed towards one or more locations.  
17. The audio system of claim 15, wherein the at least one microphone is a standalone microphone array comprising a plurality of microphones arranged in a planar configuration.
11. The audio system of claim 1, wherein the beamformer is further configured to provide the individual speaker output signal to the speaker array for output using the corresponding driver.  

1. A speaker array comprising: a plurality of drivers arranged in a concentric, nested configuration formed by arranging the drivers in a plurality of concentric groups and placing the groups…wherein the plurality of drivers are configured to receive corresponding audio output signals for producing a beamformed audio output, the audio output signal corresponding to each driver being generated.
12. The audio system of claim 1, wherein the beamformer comprises one or more processing units.  

1. A speaker array comprising: a plurality of drivers arranged in a concentric, nested configuration formed by arranging the drivers in a plurality of concentric groups and placing the groups…wherein the plurality of drivers are configured to receive corresponding audio output signals for producing a beamformed audio output, the audio output signal corresponding to each driver being generated.
14. A method performed by one or more processors coupled to a microphone array having a plurality of transducers and a speaker array having a plurality of drivers, the method comprising: generating an individual speaker output signal for each of the drivers in the speaker array based on one or more input audio signals received from an audio source, and generating a microphone output signal for the microphone array based on one or more microphone signals captured by one or more of the transducers.  

1. A speaker array comprising: a plurality of drivers arranged in a concentric, nested configuration formed by arranging the drivers in a plurality of concentric groups and placing the groups at different radial distances from a central point of the configuration, each group being formed by a subset of the plurality of drivers being positioned at predetermined intervals from each other along a perimeter of the group, wherein the concentric groups are rotationally offset from each other relative to a central axis of the array that passes through the central point, and wherein the different radial distances are configured such that the concentric groups are harmonically nested, wherein the plurality of drivers are configured to receive corresponding audio output signals for producing a beamformed audio output, the audio output signal corresponding to each driver being generated by applying cross-over filtering to an input audio signal using one or more filter values, the one or more filter values being assigned to that driver based on the concentric group in which the driver is located.
17. The audio system of claim 15, wherein the at least one microphone is a standalone microphone array comprising a plurality of microphones arranged in a planar configuration.
15. The method of claim 14, further comprising simultaneously producing, using the speaker array, a plurality of dynamically steerable audio output beams directed towards one or more locations.  

24. A speaker system, comprising: … being configured to simultaneously form a plurality of dynamically steerable lobes directed towards multiple locations…
16. The method of claim 14, further comprising simultaneously producing, using the microphone array, a plurality of dynamically steerable audio pick-up lobes directed towards one or more locations.  
17. The audio system of claim 15, wherein the at least one microphone is a standalone microphone array comprising a plurality of microphones arranged in a planar configuration.
17. The method of claim 14, further comprising providing the individual speaker output signal to the speaker array for output using the corresponding driver.  

1. A speaker array comprising: a plurality of drivers arranged in a concentric, nested configuration formed by arranging the drivers in a plurality of concentric groups and placing the groups…wherein the plurality of drivers are configured to receive corresponding audio output signals for producing a beamformed audio output, the audio output signal corresponding to each driver being generated.
18. The method of claim 14, further comprising using the one or more microphone signals to optimize an acoustic echo cancellation parameter of the speaker array.  

16. The audio system of claim 15, wherein the beamforming system is configured to use the one or more microphone signals to optimize an acoustic echo cancellation parameter of the speaker array.
19. The method of claim 14, further comprising using the one or more microphone input signals for cross-talk minimization in the speaker output signals.  

1. A speaker array comprising: … the audio output signal corresponding to each driver being generated by applying cross-over filtering to an input audio signal using one or more filter values, the one or more filter values being assigned to that driver based on the concentric group in which the driver is located.
20. The method of claim 14, wherein the speaker array is coupled to the one or more processors using a first cable for transporting audio, data, and/or power.  

14. The audio system of claim 13, further comprising: a first single cable coupling the first speaker array to the beamforming system, and configured to transport audio, data, and power.
21. The method of claim 14, wherein the microphone array is coupled to the one or more processors using a second cable for transporting audio, data, and/or power.  

18. The audio system of claim 17, further comprising a second single cable coupling the microphone array to the beamforming system, and configured to transport audio, data, and power.
24. The method of claim 14, wherein the plurality of drivers in the speaker array are arranged in a first planar configuration, and the plurality of transducers in the microphone array are arranged in a second planar configuration.  
15. The audio system of claim 13, further comprising at least one microphone coupled to the beamforming system, wherein the beamforming system is configured to generate the separate audio output signal for each driver based further on one or more microphone signals captured by the at least one microphone.


Although the conflicting claims are not identical, the patent application teaches all the limitation of the current application therefore, they are not patentably distinct from each other because the conflicting claims of both applications essentially refer to an obvious variation.
The instant application is claiming a broader version of the claims of the patent application.
This is a non-provisional obviousness-type double patenting rejection because the conflicting claims are being patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-18 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindahl US PG-Pub 2019/0124462.

	Regarding claim 14, Lindahl discloses one or more processors (Fig. 1-7) coupled to a microphone array having a plurality of transducers (Fig. 1-13) and a speaker array having a plurality of drivers (Fig. 1-3), the method comprising: generating an individual speaker output signal for each of the drivers in the speaker array based on one or more input audio signals received from an audio source (Fig. 1 & [0026]: taking the audio signal L and R channel to be output by the loudspeaker array), and generating a microphone output signal for the microphone array based on one or more microphone signals captured by one or more of the transducers (Fig. 1 & [0026]: generating an microphone array output using the mic array-13).

	Regarding claim 15, Lindahl discloses simultaneously producing, using the speaker array, a plurality of dynamically steerable audio output beams directed towards one or more locations ([0026]: loudspeaker array to output beams).

	Regarding claim 16, Lindahl discloses simultaneously producing, using the microphone array, a plurality of dynamically steerable audio pick-up lobes directed towards one or more locations ([0026]: microphone array to create beams/lobes to given directions as well as create nulls in other directions).

	Regarding claim 17, Lindahl discloses comprising providing the individual speaker output signal to the speaker array for output using the corresponding driver (Fig. 1 & [0026]: providing individual signal to each loudspeaker driver-3).  

	Regarding claim 18, Lindahl discloses comprising using the one or more microphone signals to optimize an acoustic echo cancellation parameter of the speaker array ([0033]: using the microphone array-13 to perform echo cancellation).

	Regarding claim 20, Lindahl discloses wherein the speaker array is coupled to the one or more processors using a first cable for transporting audio, data, and/or power (Fig. 1 & [0025]: the link-6 can be a physical cable for audio that can be used for the loudspeaker array).

	Regarding claim 21, Lindahl discloses wherein the microphone array is coupled to the one or more processors using a second cable for transporting audio, data, and/or power (Fig. 1 & [0025]: the link-6 can be a physical cable for audio that can be used for the mic array).

	Regarding claim 22, Lindahl discloses wherein the beamformer is wirelessly coupled to the speaker array and/or the microphone array (Fig. 1 & [0025]-[0026]: the link-6 between the beamformer-7 and the arrays-3&13 can be wirelessly).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindahl US PG-Pub 2019/0124462 in view of Schneider US PG-Pub 2014/0294211.

Regarding claim 1, Lindahl teaches a speaker array comprising a plurality of drivers (Fig. 1-3); a microphone array comprising a plurality of transducers (Fig. 1-13); and a beamformer communicatively coupled to the speaker array and the microphone array (Fig. 1 & [0026]: beamformer-7 that will process the loudspeaker array and the microphone array signals), the beamformer configured to: generate an individual speaker output signal for each of the drivers in the speaker array based on one or more input audio signals received from an audio source (Fig. 1 & [0026]: taking the audio signal L and R channel to be output by the loudspeaker array), and generate a microphone output signal for the microphone array based on one or more microphone signals captured by one or more of the transducers (Fig. 1 & [0026]: generating an microphone array output using the mic array-13).  
Lindahl failed to explicitly teach speaker array arranged in planar configuration and microphone array in a second planar configuration.
	However, Schneider teaches speaker array arranged in planar configuration and microphone array in a second planar configuration (Fig. 5 & [0121]: loudspeaker and microphone array in planar configuration).
	Lindahl and Schneider are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having planar microphone array and loudspeaker arrays is as it helps to describe wave field in two dimensions as Schneider teaches on [0123].

	Regarding claim 2, Lindahl teaches comprising a first cable for coupling the speaker array to the beamformer, the first cable configured to transport audio, data, and/or power (Fig. 1 & [0025]: the link-6 can be a physical cable for audio that can be used for the loudspeaker array).

	Regarding claim 3, Lindahl teaches comprising a second cable for coupling the microphone array to the beamformer, the second cable configured to transport audio, data, and/or power (Fig. 1 & [0025]: the link-6 can be a physical cable for audio that can be used for the mic array).

Regarding claim 7, Lindahl teaches wherein the beamformer is further configured to use the one or more microphone signals to optimize an acoustic echo cancellation parameter of the speaker array ([0033]: using the microphone array-13 to perform echo cancellation).

	Regarding claim 9, Lindahl teaches wherein the speaker array is configured to simultaneously produce a plurality of dynamically steerable audio output beams directed towards one or more locations ([0026]: loudspeaker array to output beams).  

	Regarding claim 10, Lindahl teaches wherein the microphone array is configured to simultaneously produce a plurality of dynamically steerable audio pick-up lobes directed towards one or more locations ([0026]: microphone array to create beams/lobes to given directions as well as create nulls in other directions).

	Regarding claim 11, Lindahl teaches wherein the beamformer is further configured to provide the individual speaker output signal to the speaker array for output using the corresponding driver (Fig. 1 & [0026]: beamformer-7 will output individual signal to loudspeaker array-3).

	Regarding claim 12, Lindahl teaches wherein the beamformer comprises one or more processing units (Fig. 1-7).  

	Regarding claim 13, Lindahl teaches wherein the beamformer is wirelessly coupled to the speaker array and/or the microphone array (Fig. 1 & [0025]-[0026]: the link-6 between the beamformer-7 and the arrays-3&13 can be wirelessly).  

Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindahl US PG-Pub 2019/0124462 in combination with Schneider US PG-Pub 2014/0294211 in view of Abraham US PG-Pub 2016/0323668.

	Regarding claim 4, the combination teaches speaker array and/or microphone array (Fig. 1-3 & 13).
	The combination failed to teach wherein the speaker array and/or the microphone array are configured for attachment to a ceiling.  
	However, Abraham teaches wherein the speaker array and/or the microphone array are configured for attachment to a ceiling (Fig. 3 & Fig. 6).
	The combination and Abraham are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having array in a ceiling helps to reduce obstruction relative to having array in a table.

	Regarding claim 5, the combination teaches speaker array and/or microphone array (Fig. 1-3 & 13).
	The combination failed to teach wherein the speaker array and/or the microphone array include a housing configured for flush-mount attachment to the ceiling.  
	However, Abraham teaches wherein the speaker array and/or the microphone array include a housing configured for flush-mount attachment to the ceiling (Fig. 4 & Fig. 6-Fig. 8).  
	The combination and Abraham are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having array in a ceiling helps to reduce obstruction relative to having array in a table and having it flush is aesthetically pleasing.

Regarding claim 6, the combination teaches speaker array and/or microphone array (Fig. 1-3 & 13).
	The combination failed to teach wherein the speaker array and/or the microphone array include a housing configured for placement in a suspended ceiling in place of one or more ceiling tiles.
	However, Abraham teaches wherein the speaker array and/or the microphone array include a housing configured for placement in a suspended ceiling in place of one or more ceiling tiles (Fig. 4 & Fig. 6-Fig. 8).  
	The combination and Abraham are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having array in a ceiling helps to reduce obstruction relative to having array in a table and a suspended ceiling is one an alternate type of ceiling you can place arrays.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindahl US PG-Pub 2019/0124462 in combination with Schneider US PG-Pub 2014/0294211 in view of Kim US PG-Pub 2012/0128166.

	Regarding claim 8, the combination teaches beamformer (Lindahl, Fig. 1-7).
	The combination failed to teach use the one or more microphone input signals for cross-talk minimization in the speaker output signals.  
	However, Kim teaches use the one or more microphone input signals for cross-talk minimization in the speaker output signals ([0093]: using microphone signal from array ML10-MR10 to do crosstalk cancellation).
	The combination and Kim are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because crosstalk cancellation helps to remove noise in the system.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindahl US PG-Pub 2019/0124462 in view of Kim US PG-Pub 2012/0128166.

	Regarding claim 19, Lindahl teaches beamformer (Fig. 1-7).
	The combination failed to teach use the one or more microphone input signals for cross-talk minimization in the speaker output signals.  
	However, Kim teaches use the one or more microphone input signals for cross-talk minimization in the speaker output signals ([0093]: using microphone signal from array ML10-MR10 to do crosstalk cancellation).
	The Lindhal and Kim are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because crosstalk cancellation helps to remove noise in the system.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindahl US PG-Pub 2019/0124462 in view of Abraham US PG-Pub 2016/0323668.

	Regarding claim 23, Lindahl teaches speaker array and/or microphone array (Fig. 1-3 & 13).
	The combination failed to teach wherein the speaker array and/or the microphone array are configured for attachment to a ceiling.  
	However, Abraham teaches wherein the speaker array and/or the microphone array are configured for attachment to a ceiling (Fig. 3 & Fig. 6).
	The combination and Abraham are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having array in a ceiling helps to reduce obstruction relative to having array in a table.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindahl US PG-Pub 2019/0124462 in view of Schneider US PG-Pub 2014/0294211.
	
Regarding claim 24, Lindahl teaches a speaker array comprising a plurality of drivers (Fig. 1-3); a microphone array comprising a plurality of transducers (Fig. 1-13).
Lindahl failed to explicitly teach speaker array arranged in planar configuration and microphone array in a second planar configuration.
	However, Schneider teaches speaker array arranged in planar configuration and microphone array in a second planar configuration (Fig. 5 & [0121]: loudspeaker and microphone array in planar configuration).
	Lindahl and Schneider are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having planar microphone array and loudspeaker arrays is as it helps to describe wave field in two dimensions as Schneider teaches on [0123].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654